                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

LAURA BIEGAJSKI,

       Plaintiff,                                      Case No. 3:18-cv-132

vs.

COMMISSIONER OF SOCIAL SECURITY,                       District Judge Thomas M. Rose
                                                       Magistrate Judge Michael J. Newman
      Defendant.
______________________________________________________________________________

 REPORT AND RECOMMENDATION1 THAT: (1) THE COMMISSIONER’S MOTION
 TO REMAND (DOC. 8) BE GRANTED; (2) THIS MATTER BE REMANDED TO THE
    COMMISSIONER UNDER THE SIXTH SENTENCE OF 42 U.S.C. § 405(g) FOR
  IMMEDIATE FURTHER ACTION; AND (3) THIS CASE BE ADMINISTRATIVELY
                   TERMINATED ON THE COURT’S DOCKET
______________________________________________________________________________

       This is a Social Security disability benefits appeal. At issue is whether the Administrative

Law Judge (“ALJ”) erred in finding Plaintiff not “disabled” and therefore unentitled to

Supplemental Security Income (“SSI”) and/or Disability Insurance Benefits (“DIB”).2 Doc. 3 at

PageID 18. Now before the Court is the Commissioner’s motion to remand (doc. 8), which was

filed prior to the filing of the administrative record. Plaintiff filed a memorandum in opposition

to the Commissioner’s motion. Doc. 9. Thereafter, the Commissioner filed a reply. Doc.10. The

Court has carefully considered all of the foregoing and the Commissioner’s motion to remand is

ripe for decision.




       1
            Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
        2
           “The Commissioner’s regulations governing the evaluation of disability for DIB and SSI are
identical . . . and are found at 20 C.F.R. § 404.1520, and 20 C.F.R. § 416.920 respectively.” Colvin v.
Barnhart, 475 F.3d 727, 730 (6th Cir. 2007). Citations in this Report and Recommendation to DIB
regulations are made with full knowledge of the corresponding SSI regulations, and vice versa.
        The Commissioner moves to remand this case under the Sixth Sentence of 42 U.S.C.

§ 405(g) arguing that good cause exists for remand because Plaintiff’s claims file cannot be located

and, therefore, a complete copy of the administrative record cannot be prepared and filed with the

Court. Id. at PageID 45. Pursuant to the Sixth Sentence of § 405(g), “[t]he court may, on motion

of the Commissioner . . . made for good cause shown before the Commissioner files the . . . answer,

remand the case . . . for further action[.]”3 42 U.S.C. § 405(g).          “[W]here the claimant’s files

cannot be located or are incomplete, good cause would exist to remand the claim to the

Commissioner for appropriate action to produce a record.”                  Austermiller v. Astrue, No.

3:10CV1697, 2010 WL 5553865, at *1 (N.D. Ohio Dec. 1, 2010), report and recommendation

adopted sub nom. Austermiller v. Comm’r of Soc. Sec., No. 3:10CV1697, 2011 WL 53059 (N.D.

Ohio Jan. 7, 2011); see also McKenzie v. Astrue, 442 F. App’x 161, 163 (5th Cir. 2011).

        Based on the foregoing, the undersigned finds good cause exists to remand the case so that

the Commissioner can produce a record. Accordingly, the undersigned RECOMMENDS that:

(1) the Commissioner’s motion to remand (doc. 8) be GRANTED; (2) this case be REMANDED

to the Commissioner for further action under the Sixth Sentence of 42 U.S.C. § 405(g); and (3)

this action be administratively TERMINATED on the Court’s docket. Although the undersigned

is cognizant of Plaintiff’s concerns regarding the lengthy pendency of her applications, as well as

the inexplicable loss of her records, it is not clear what other relief the Court can provide. The

Court, to the extent it can, directs that this matter be given immediate attention on remand and that

the record be re-developed and a determination thereon be completed forthwith.


Date:    April 30, 2019                                   s/ Michael J. Newman
                                                          Michael J. Newman
                                                          United States Magistrate Judge

        3
         Notably, by application of this Court’s Local Rules, the filing of the administrative record serves
as the Commissioner’s answer to Plaintiff’s complaint. See S.D. Ohio Civ. R. 8.1(a).

                                                     2
                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).



                                                3
